The appeal herein is from a final decree granting divorce to the wife on alleged grounds of extreme cruelty and desertion; and "in lieu of alimony, suit fee, attorney's fee, and costs," decreeing that the husband convey to the wife all of the interest he has in described real estate, which as shown was held by the husband and wife "by the entireties," "and the house located thereon and the household furnishings therein" with stated exceptions as to an automobile, personal effects and other personal property owned by the husband located in the garage building on the premises "which award is to be in full and complete satisfaction and settlement of any alimony, suit fee, attorney's fee and costs owing, by the said defendant to complainant."
The contentions on appeal relate, not to the part of the decree granting a divorce to the wife, but to the award made in lieu of alimony, etc.
As the wife had the same interest in the real estate that the husband had, it being held "by the entireties," and as *Page 849 
it is not clearly shown what if any personal property of the husband and the value thereof, is awarded to the wife, and as the husband is not shown to have paid any of the costs and fees of the divorce proceedings, and as it is not shown that the award is clearly erroneous or unreasonable on the pleadings and evidence, the decree is affirmed.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.